Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/22/2021 has been entered.

Status of the application
3.	Claims 1-16 are pending in this office action.
Claims 1, 16 have been amended.
Claims 1-16 have been rejected.

Claim Rejections - 35 USC § 103
4.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

5.	 The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action.

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	 Claims 1 -2, 4-7, 9, 10, 11, 12, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. US 2009/0291179 in view of Cohen et al. USPN 6291009 in view of Rogers et al. (GB 2543623)  and in view of McMindes et al. US 2007/0269583. 

8. 	Regarding claims 1 -2, 6, 11 and 15, 16, Nakano et al. discloses that mixing the ingredients e.g. soybean as major ingredient, kneading and extruding can be suitably performed by using a kneader extruder having two or more axes and the steps can be performed at a temperature 120 to 220 degree C, which is powerful in kneading and can be easily organized with controlled expansion with the desired stability of the product ([0040], [0041]) to meet claims 1, 2. Nakano et al. also discloses that water is to be between 15-60% by weight in order to have good quality extruded product ([0038]) to meet claims 1 and 6.
Nakano et al. is silent specifically about
(i)  amount of soy as soy flour
(ii)  amount of dehulled fava bean flour and
(iii) allowing the dough to exit the extruder via a cooling die to form the food product at 50-95 degree C as claimed in claim 1 and “at 50-85 degree C as claimed in claim 11”
With respect to (i), Cohen et al. discloses that soy component can be available as soy flour and soy flours can be in the form of enzyme active form, full fat, reduced fat etc. also ( col 2 lines 33-35 and lines 438-45) and it can be 70-90% by weight of the soy component of a dough (col 2 lines 45-50).

Nakano, powdery soy source [0047]) hydrolyzed soy to include the teaching of Cohen to incorporate disclosed amount of soy which meets claimed amount of claim 1 in oreder to make soy based snack having multi health benefit (col 1 lines 1-10, col 2 lines 55-60) and soy as soy flour by grinding roasted soybeans at a particle size to have texture like flour in order to make dough by mixing with other similar flour ingredients in the mixed composition.
With respect to (ii), Rogers et al. discloses that fava bean flour can be used in an amount from 15-45% by weight in such a composition e.g. batter composition (at least in Page 5 line 1 also says “dehulled split fava flour) as an important protein source (20- 41 wt. % protein in page 4 lines 1 -3 and line 16) to meet claim 1. Rogers et al. also discloses that fava bean flour has multi-benefits compared to traditional flour e.g. traditional wheat flour (page 5 lines 4-10). It is also to be noted Rogers et al. is used as secondary prior art to address “fava bean flour” and that disclosed batter is similar to dough having different consistency due to different amount of water, therefore, optimizable by one of ordinary skill in the art, and Rogers et al. is analogous art. Therefore, Rogers et al. is proper secondary prior art to combine to address the amount of fava flour in the composition.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Nakano et al. to include the teaching of Rogers et al. to add the disclosed amount of dehulled fava bean flour to the composition 
With respect to (ii), regarding the claim limitation of “allowing the dough to exit the extruder via a cooling die to form the food product at 50-95 degree C as claimed in claim 1 and “at 50-85 degree C as claimed in claim 11”, Mc Mindes et al. discloses that a cooling die is attached to a cooking extruder and cooling die cools and shapes the dough mixtures ([0100])  and cooling die maintains the temperature ranging from 85 to 05 degree C ([0101]) and cooling die induces proper fiber formation with desired dimension ([0102]). 
It is to be noted that regarding the amended claim limitation of “at atmospheric pressure’ as claimed in amended claim 1, Mc Mindes et al. discloses that the extrudate generally expands to form a fibrous cellular structure as it enters a medium of reduced pressure (atmospheric) ([0060]) which is interpreted as dough exits extruder at atmospheric pressure of claim 1 to make the final product. Therefore, it is considered as an implicit disclosure that the complete process of extrusion to make the final product has been performed at atmospheric pressure to meet amended claim 1. This also meets claim limitation of “allowing the dough to exit the extruder at atmospheric pressure” as claimed for new claim 16.
Therefore, one of ordinary skill before the effective filling date of the claimed invention would have been motivated to modify Nakano et al. (e.g. [0040] of Nakano et al. discloses any known extruder can be used and [0042] barrel temperature 120-200 degree C) to attach barrel and a die and a cooling jacket attached ‘cooling die’ as disclosed by Mc Mindes et al. to exit at a lower temperature which can be as low as 85 
Absent showing of unexpected results, the specific amount of cooling temperature of cooling die is not considered to confer patentability to the claims. As the cooling die temperature condition is variable that can be modified, among others, by adjusting the desired die temperature, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed cooling temperature condition cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of die temperature in Nakano et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired temperature which will be exit temperature of the cooling die (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
It is to be noted that new claim 16 is similar to amended claim 1 except one phrase “and without vacuum”. As discussed above, Mc Mindes et al. does not mention any pressure and without vacuum used during extrusion process to make the final product. Therefore, it is considered as an implicit disclosure that the complete process 
Mc Mindes et al. discloses the extrusion method without using any vacuum. Therefore, it meets new claim 16.
9.	 Regarding claim 15, claim 15 is a product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ
964, 966 (Fed. Cir. 1985) (citations omitted). Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and 

10. 	Regarding claims 4, 5, it is to be noted that modified Nakano et al. can include fava bean flour can be used in an amount from 15-45% by weight in such a composition as disclosed by Rogers et al. (in Rogers et al., at least in Page 5 line 1, 4-10,  also says “dehulled split fava flour) (in Rogers et al., page 5 lines 4-10) 
Therefore, it meets claim limitation of “wherein the basic mixture comprises 70- 80% by weight of vegetable protein flour’ as claimed in claim 5.

11.	 Regarding claim 7, Rogers et al. discloses dehulled fava bean is used in the composition (page 5 lines 1-2). Therefore, the disclosure can be interpreted, as the dehulled fava bean flour is free of hull to read on the claim limitation of “at most 10 wt. % of hulls” of claim 7.


 
13.	 Regarding claim 10, Nakano et al. discloses cooling die is used which has longitudinal section to provide cooling at the opening to a first environment outside of the extruder ([0070]) and the die assembly can be made of different configuration e.g. sheet type die ([0070]-[0072]) also.
However, Nakano et al. is silent about the thickness of the cooling die.
McMindes et al. discloses that the thickness of the extrudate at least 12 mm ([0104]) which is encompassed by claimed thickness of  2-30 mm and meets the claim limitation of “ food product at the exit of the cooling die has a thickness of 2-30mm” of claim 10. 
 	Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the cooling die configuration of Nakano et al. by including the teaching of  McMindes et al. discloses that brings desired size of extruded product including 12 mm.

14. 	Regarding claim 12, Nakano et al. discloses that the mixing the ingredients can be performed in an extruder ([0040], [0041]).

15. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. US 2009/0291179 in view of secondary prior arts as applied to claim 1 and further in view of evidence given by NPL Fava bean protein.

16.	 Regarding claim 3, and as discussed above for claim 1, modified Nakano et al. and Rogers et al. disclose that fava bean flour can be used in an amount from 15- 45% by weight in such a composition e.g. batter composition (at least in Page 5 line 1 also says “dehulled split fava flour) as an important protein source (in Rogers et al., 20- 41 wt. % protein in page 4 lines 1 -3 and line 16). It is also to be noted that it is known that dehulled fava bean will contain inherently the claimed range amount of protein per 100 gm flour and is evidenced by NPL dehulled fava bean protein (in Rogers et al. Page 3, e.g. high protein that is 27-30% protein in dehulled fava bean).

17. 	Claims 9, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable
over Nakano et al. US 2009/0291179 in view of secondary prior arts of record as applied to claim 1 and further in view of Utena et al. USPN 4247574.

18. Regarding claim 9, claim 9 was rejected above. However, it is also rejected with claims 13, 14 considering addressing another claim limitation of “coloring agent” of claim 9.
Therefore, regarding claim 9, modified Nakano et al. is silent about coloring agent.

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Nakano et al. by including the teaching of Utena et al. to color the textured protein by means of caramel and monascus color in order to make it ‘colored like meat’ ( col 11 lines 38-40).

19.	 Regarding claims 13, 14, modified Nakano et al. is silent about vacuum-packed food product and sterilizing the vacuum-packed food product.
Utena et al. discloses that the structured protein product can be vacuum-packed followed by sterilization at a temperature of 110 degree C for 30 minutes ( col 11 lines 55-60) to meet claims 13, 14.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Nakano et al. by including the teaching of Utena et al. to perform vacuum-packing followed by sterilization in order to make a sterile packed product.


20.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. US 2009/0291179 in view of Cohen et al. USPN 6291009 in view of Rogers et al. (GB 2543623)  and in view of McMindes et al. US 2007/0269583 as applied to claim 1 and further in view of Sozer Aykal et al. (WO 2015/158959).


One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Nakano et al. to include the teaching of Rogers et al. who discloses that the particle size of fava bean flour is less than 100 micron (in claim 7 of Rogers et al.) which is suitably preferred and desired particle size containing flour as disclosed by Sozer Aykel et al. (in Sozer Aykel et al. page 4 lines 28- 32 and page 5 lines 8-12) in order to provide desired good texture in such a composition.
Even if Sozer Aykel et al. discloses fermented fava bean, however, Sozer Aykel et al. is used to address particle size of similar product.
According to MPEP 2143.01, Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.



Response to arguments

22.	Applicants argued on page 8 last paragraph that Rogers and Nakano are not combinable.
In response,  it is to be noted that the combination of Nakano et al. as new primary prior art and Rogers et al. as secondary prior art, is proper. The reason is Rogers et al. is used as secondary prior art to address “fava bean flour’ and that disclosed batter is similar to dough having different consistency due to different amount of water, therefore, optimizable by one of ordinary skill in the art. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of water in Nakano et al. in view of Rogers et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. taste, texture etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). Rogers et al. is analogous art. However, the disclosed water of Rogers et al. 55- 85% by weight (in claim 1 of Rogers et al.) overlap with the claimed 30-70% by weight of water. Therefore, Rogers et al. is proper secondary prior art to combine to address the amount of fava flour in the composition.
Therefore, even if Rogers does not teach the final extrusion step, however, Roger et al. is used to address fava bean flour can be used in an amount from 15-45% by weight in such a composition e.g. batter composition (at least in Page 5 line 1 also says “dehulled split fava flour) as an important protein source (20- 41 wt. % protein in page 4 lines 1 -3 
However, note that while Rogers et al. do not disclose all the features of the present claimed invention, Rogers et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely ‘fava bean flour’ in the food composition because it has multi-helalth beneficial effect as discussed above, and in combination with the primary reference, discloses the presently claimed invention.

23.	Applicants argued on page 9 second  paragraph that Sozer Aykel refers to fermented fava bean and the claimed invention does not concern about fermented fava beans”. 
In response, Sozer Aykel et al. is used to address particle size of such related product to meet claim 8 in this office action.
However, note that while  Sozer Aykel et al. do not disclose all the features of the present claimed invention, Sozer Aykel et al.  is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely ‘particle size’ of such related product which is ‘fermented fava  bean’ in the food composition.

24.	Applicants argued on page 10 last paragraph that 
(i) First, Nobuyoshi et al. is related to meat proteins and not a vegetarian or vegetable-based meat replacement product
(ii) Nobuyoshi refers to a cooling die but not the exit temperature
In response, a new secondary prior art by  McMindes et al. US 2007/0269583 ([0101]) [2006/0073261]) is used.  McMindes: 2006/0035005: [0072]. Cooling die 85-105 degree. 
The rejection is made as non-final. 

Conclusion
25. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792